DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-15, 17-24 and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shriver et al., US Patent Application Publication no. 2016/0223506 [Shriver].
Regarding claims 1, 10 and 19, Shriver discloses an apparatus comprising: 
at least one interface configured to receive first sensor data over time, the first sensor data pertaining to plant-related parameters of each of multiple first plants, the at least one interface also configured to receive second sensor data pertaining to plant-related parameters of each of multiple second plants [vegetative performance values for plants in a plurality of geographic sub-regions are calculated based on sensed image data over time, paragraphs 0026 and 0028]; 

at least one processor configured to: 
identify an issue affecting at least one of the first plants [diagnosing crop health anomalies is performed by identifying anomaly patterns in the sensed data, paragraph 0057]; 
analyze at least some of the stored first sensor data to generate a predictive model associated with the issue [an anomaly-determination model is generated and updated based on the sensed data, paragraphs 0052, 0054 and 0055]; and 
identify at least one of the second plants to receive one or more interventions by applying the predictive model to the second sensor data [remedial treatment is recommended based on the crop health anomaly diagnosed using the model, paragraphs 0057, 0058 and 0061].
Regarding claims 2, 11 and 20, Shriver further discloses that the issue affecting the at least one first plant comprises the at least one first plant having a performance that is poor; and to identify the at least one second plant, the at least one processor is configured to identify any of the second plants having at least one of the plant-related parameters that is indicative of possible poor future performance [identifying crop regions that are affected by undesirable effects, paragraph 0014].
Regarding claims 3, 12 and 21, Shriver further discloses that the at least one processor is configured to select the one or more interventions to increase a predicted 
Regarding claims 4, 13 and 22, Shriver further discloses that the issue affecting the at least one first plant comprises the at least one first plant having a performance that is good; and to identify the at least one second plant, the at least one processor is configured to identify any of the second plants having at least one of the plant-related parameters that deviates from at least one of the plant-related parameters of the at least one first plant [identifying crop regions that are affected by desirable effects, paragraph 0014].
Regarding claims 5, 14 and 23, Shriver further discloses that the at least one processor is configured to select the one or more interventions to increase a predicted future performance of the at least one second plant towards the good performance of the at least one first plant [remedial treatment, paragraphs 0014 and 0061]. 
Regarding claims 6, 15 and 24, Shriver further discloses that the at least one processor is further configured to output, to a user, a notification suggesting that the one or more interventions involving the at least one identified second plant be performed [notifying a user of recommended treatment, paragraph 0064].
Regarding claims 8, 19 and 26, Shriver further discloses that the first sensor data comprises (i) initial data associated with a pre-screening phase of at least some of the first plants and (ii) subsequent data associated with a secondary screening phase of one or more of the first plants that are suffering from at least one problem; and the at least one processor is configured to select the one or more first plants for secondary screening based on at least some of the initial data [image data is initially received and 
Regarding claims 9, 18 and 27 Shriver further discloses that to identify the issue affecting at least one of the first plants, the at least one processor is configured to: assess the first plants for one or more desired attributes; and classify the first plants into different classifications based on the assessment [identifying crop regions that are affected by desirable effects, paragraph 0014].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shriver et al., US Patent Application Publication no. 2016/0223506 [Shriver]
Regarding claims 7, 16 and 25, Shriver discloses using machine learning to generate the anomaly-determination model [paragraph 0053].  Shriver does not specifically disclose that generating the model comprises: performing feature selection to identify attributes in the first sensor data that enhance an accuracy of the predictive model; excluding any of the first sensor data that does not contribute to the accuracy of the predictive model or that decreases the accuracy of the predictive model; and generating the predictive model based on the identified attributes and not based on the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson, US Patent Application Publication no. 2014/0035752 discloses receiving crop data, determining a crop status based on the data and established benchmark data and notifying the crop status to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        January 15, 2022